Paper boxes assessed at 35 percent ad valorem under paragraph 1413, Tariff Act of 1930, as manufactures of paper, not specially provided for, are claimed dutiable at 5 cents per pound and 10 percent ad valorem under the provision in paragraph 1405, as modified by the General Agreement on Tariffs and Trade (T. D. 51802), for paper boxes, covered or lined with cotton. ¡¡¡¿Opinion by Rao, J. In accordance with stipulation of counsel that the merchandise is similar in all material respects to the paper boxes the subject of Abstract 56890, the claim of the plaintiffs was sustained.